                     Case 4:20-cv-05640-YGR Document 566 Filed 05/03/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099         MARK A. PERRY, SBN 212532
                 tboutrous@gibsondunn.com                     mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                 CYNTHIA E. RICHMAN (D.C. Bar No.
                 rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                crichman@gibsondunn.com
                 dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                1050 Connecticut Avenue, N.W.
                 jsrinivasan@gibsondunn.com                   Washington, DC 20036-5306
            5    JASON C. LO, SBN 219030                      Telephone: 202.955.8500
                 jlo@gibsondunn.com                           Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue Los Angeles, CA       ETHAN DETTMER, SBN 196046
            7    90071-3197 Telephone: 213.229.7000           edettmer@gibsondunn.com
                 Facsimile: 213.229.7520                      GIBSON, DUNN & CRUTCHER LLP
            8                                                 555 Mission Street
                 VERONICA S. MOYÉ (Texas Bar No.              San Francisco, CA 94105-0921
            9    24000092; pro hac vice)                      Telephone: 415.393.8200
                 vmoyé@gibsondunn.com                         Facsimile: 415.393.8306
           10    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
           11    Dallas, TX 75201
                 Telephone: 214.698.3100
           12    Facsimile: 214.571.2900
           13    Attorneys for Defendant, APPLE INC.
           14

           15                                 UNITED STATES DISTRICT COURT
           16                            NORTHERN DISTRICT OF CALIFORNIA
           17

           18    EPIC GAMES, INC.,                             CASE NO. 20-CV-05640-YGR

           19                   Plaintiffs,

           20         v.                                      NOTICE OF APPEARANCE OF COUNSEL
                                                              FOR DEFENDANT APPLE INC.
           21    APPLE INC.,
                                                              The Honorable Yvonne Gonzalez Rogers
           22                   Defendant.

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                              DEFENDANT’S NOTICE OF APPEARANCE
                                                   CASE NO. 20-CV-05640-YGR
                        Case 4:20-cv-05640-YGR Document 566 Filed 05/03/21 Page 2 of 2


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2             PLEASE TAKE NOTICE that Henry H. Cornillie of Gibson, Dunn & Crutcher LLP, a
            3    member of the State Bar of California (SBN 324821) and admitted to practice in this Court, hereby
            4    appears on behalf of Defendant Apple Inc. in this action, and is authorized to receive service of all
            5    pleadings, notices, orders, and other papers regarding this action on its behalf. His address,
            6    telephone, facsimile and email are as follows:
            7                   HENRY H. CORNILLIE, SBN 324821
                                hcornillie@gibsondunn.com
            8                   GIBSON, DUNN & CRUTCHER LLP
                                555 Mission Street, Suite 3100
            9                   San Francisco, CA 94105
                                Telephone: 415.393.8200
           10                   Facsimile: 415.393.8306
           11

           12    DATED: May 3, 2021                            GIBSON, DUNN & CRUTCHER LLP
           13

           14                                                  By:          /s/ Henry H. Cornillie
                                                                                Henry H. Cornillie
           15
                                                               Attorneys for Defendant Apple Inc.
           16

           17

           18

           19

           20    104566086.1

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                                                DEFENDANT’S NOTICE OF APPEARANCE
                                                     CASE NO. 20-CV-05640-YGR
